Citation Nr: 1438389	
Decision Date: 08/28/14    Archive Date: 09/03/14

DOCKET NO.  11-06 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a right elbow disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from October 1971 to June 1992.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions in February 2009 and August 2009 by the Houston, Texas, Regional Office (RO) of the Department of Veterans Affairs (VA).  In August 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.  The Veteran waived agency of original (AOJ) review of additional evidence provided in August 2013.


FINDINGS OF FACT

1.  In correspondence dated in August 2013 the Veteran requested withdrawal of his appeal for entitlement to service connection for sleep apnea.  

2.  The evidence as to whether the Veteran's tinnitus was incurred as a result of noise exposure in service is in equipoise.

3.  A chronic right elbow disorder was not manifest during active service and is not shown to have developed as a result of service.





CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal for entitlement to service connection for sleep apnea by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  Tinnitus was incurred as a result of active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).

3.  A right elbow disorder was not incurred or aggravated as a result of active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the appellant has withdrawn the appeal for entitlement to service connection for sleep apnea and; hence, there remains no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the issue and it is dismissed.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  The Veteran was notified of the duties to assist and of the information and evidence necessary to substantiate his remaining claims by correspondence dated in November 2008 and March 2011.  

The notice requirements pertinent to the issues on appeal have been met and all identified and authorized records relevant to these matters have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, non-VA (private and service department medical facilities) medical records, and testimony and statements in support of the claims.  The Board finds further attempts to obtain additional evidence would be futile.  

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met.  38 C.F.R. § 3.159(c)(4).  The available medical evidence is sufficient for adequate determinations.  

Further, as noted, the Veteran provided testimony before the undersigned at an August 2013 personal hearing.  The record reflects that the issues on appeal were explained to the Veteran, that the hearing focused on the elements necessary to substantiate the claims, and that efforts were taken to identify any further development that was required to help substantiate the claims.  Neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor have they identified any prejudice in the conduct of the hearing.  

In view of the above, there has been substantial compliance with all pertinent VA law and regulations and to adjudicate the claims would not cause any prejudice to the appellant.

Service Connection Claims

Service connection may be granted for a disability resulting from injury suffered or disease contracted in line of duty or for aggravation of preexisting injury suffered or disease contracted in line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  

In addition, service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).  Where a veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of the veteran's service as shown by the veteran's service record, the official history of each organization in which the veteran served, the veteran's medical records, and all pertinent medical and lay evidence.  38 U.S.C.A. § 1154(a) (West 2002).

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word chronic.  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or when the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2013).  Continuity of symptomatology applies to those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

In order to prevail on the issue of service connection, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  Hickson v. West, 12 Vet. App. 247 (1999).  A Veteran seeking disability benefits must establish the existence of a disability and a connection between service and the disability.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000).  


Lay evidence presented by a veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  It is the policy of VA to administer the law under a broad interpretation, consistent with the facts in each case, with all reasonable doubt to be resolved in favor of the claimant.  38 C.F.R. § 3.102 (2013).

Tinnitus

Service treatment records show the Veteran was treated for otitis media, but are negative for complaint or treatment for tinnitus.  Service records show his duties included materiel storage and distribution at various air bases.  In correspondence dated in September 2008 the Veteran requested entitlement to service connection including for tinnitus.  At his hearing in August 2013 he described having had noise exposure delivering supplies to the flight line and that his tinnitus which began in service had continued.  

Post-service treatment records show the Veteran complained of ringing in the ears in January 2007.  In February 2009, he reported he had previously experienced ringing in the ears that was on and off, but was currently a constant high-pitched ringing.

On VA audiology examination in December 2010 the Veteran reported having military noise exposure as a supply tech and denied any noise exposure in his post-service employment as a purchasing agent.  He reported a 30 years history of tinnitus unrelated to any specific event and described having current tinnitus that was constant.  The examiner found that it was less likely that the Veteran's tinnitus was caused by or a result of noise exposure in service because service treatment records revealed no evidence of tinnitus and he had normal hearing in service with no clinically significant threshold shifts.  A subsequent general medical examination report noted the Veteran had been prescribed anti-inflammatory medications at normal dosages with no records indicating encounters or a combination of symptoms consistent with medication toxicity.  The examiner found his tinnitus was less likely proximately due to or the result of his medication for a service-connected disability.  

A June 2011 service department family care clinic physician reported the Veteran had been seen since 2010 and that on various occasions they had discussed his tinnitus disorder.  It was noted that he reported having 16 years of noise exposure in his duties in a warehouse near the flight line.  The physician found that it was more likely than not directly related to his military duties.

Based upon the evidence of record, the Board finds the evidence as to whether the Veteran's tinnitus was incurred as a result of noise exposure in service is in equipoise.  The Veteran's statements as to having had significant noise exposure in his duties near the flight line are consistent with the circumstances of his service.  His statements as to having intermittent ringing in the ears that became constant in approximately February 2009 is credible.  Although the December 2010 VA examination report provided a negative opinion based upon the lack of evidence of tinnitus in the Veteran's service treatment records, the examiner did not address the Veteran's report of a 30 year history of tinnitus or his denial of post-service noise exposure.  As the medical evidence in this case is in equipoise, the Board finds that service connection for tinnitus must be granted.

Right Elbow Disorder

Service treatment records show the Veteran was treated for a sprained right forearm in February 1974.  In March 1991, he complained of a three week history of joint aching without trauma or injury.  The examiner noted the right elbow lateral epicondyle was tender to palpation.  The diagnoses included epicondylitis.  A September 1991 examination report revealed a normal clinical evaluation of the upper extremities.  

In statements and hearing testimony provided in support of his claim the Veteran, in essence, reported that he had experienced intermittent right elbow pain since service that had progressively worsened.  He reported that he had self-treated his symptoms for many years after service.   In a December 2008 statement his spouse reported that his elbow pain had been bothersome and that he was unable to sleep comfortably due to elbow pain.  

Post-service, non-VA treatment records dated in March 2006 noted right elbow pain upon physical examination.  In November 2008, the Veteran reported the gradual onset of right elbow joint pain which first appeared at night.  The examiner noted right elbow pain over the lateral epicondyle with no pain on active or passive motion.  The diagnosis was lateral epicondylitis (tennis elbow).  An April 2011 report noted the Veteran's service treatment records had been reviewed and that it was at least as likely as not that his right lateral epicondylitis could be due to the injury he sustained in March 1991.  It was noted that at that time he was working in supply and his job required him to move supplies and equipment leading to this condition.  The examiner stated that once you have this condition it can become chronic and will flare at various times requiring ongoing periodic treatment.  

On VA examination in December 2010 the Veteran reported a history of right lateral elbow pain for years while in service and that he first sought treatment when it escalated.  He did not recall any traumatic event that led to the pain.  He stated the disorder had progressively worsened.  The examiner noted tenderness in the region of the right lateral epicondyle with a positive Cozen's sign (tennis elbow test).  An X-ray study revealed calcific tendinitis of the triceps insertion with no evidence of fracture, dislocation, or other significant bone or joint abnormality.  The examiner found the Veteran's right elbow epicondylitis was less likely the same or a progression of the disorder for which he was treated in service.  It was noted that there was clear evidence of treatment for a single episode in service, but no complaint upon examination in September 1991 and no documented treatment encounter before 2006.  The examiner explained that lateral epicondylitis was best understood as an overuse injury that could be chronic, but that the span of 15 years with no record of treatment followed by the span of frequent treatment made it unlikely the present disorder was a continuation of the original diagnosis.  Furthermore, the known aggravation with certain activities of his current employment and the need for an adjustment to his present work environment made his current employment functions the likely reason for the recurrence and aggravation.  

In an April 2012 addendum the examiner reiterated his opinion and explained that lateral epicondylitis was an inflammatory disorder generally from overuse and, in many cases, was an acute process that resolved with appropriate treatment and discontinuation of the activity causing the overuse.  It was noted that the Veteran's single documented episode of lateral epicondylitis in service was considered to have resolved and that his current lateral epicondylitis was a separate condition or process from the one 15 years earlier.  The examiner also reiterated his opinion that the Veteran's current activities were more likely than not the etiology for his current lateral epicondylitis.  

Based upon the evidence of record, the Board finds a chronic right elbow disorder was not manifest during active service and is not shown to have developed as a result of service.  The Veteran's reports of having had symptoms of right elbow pain that continued after service are found to be not credible due to inconsistency with his report of a gradual onset of elbow joint pain in November 2008 and the absence of documented medical care for 15 years after service.  However, on review of the record, this history is not found credible.  Specifically, the Veteran's recent statements reporting a long history of symptoms of right elbow pain/disability are contradicted by past records in which he appears to have reported all of his existing medical conditions without mentioning any problems related to his right elbow.  AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present);  Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011).  In particular, although he filed a claim for disability compensation benefits for his back, hernia, and sinuses in April 1992, his claim for right elbow was not filed until 2008.  He also made no complaints regarding the right elbow when he was evaluated in October 1992.  Based upon the language and context of the earlier claim, the Board finds that the Veteran was reporting all the disabilities/medical conditions/symptoms that he was experiencing at that time. His failure to report any elbow complaints at that time, is persuasive evidence that he was not then experiencing any relevant problems and outweighs his present recollection to the contrary.  

Consideration has also been given to the Veteran's assertion that he self-treated his right elbow disorder for many years prior to seeking out medical attention in 2006.  Such testimony is not found to be credible either.  Indeed, a review of the record shows that the Veteran routinely sought out medical care from 1992 to 2006 for various health problems, to include orthopedic complaints.  He has provided no explanation as to why he made no reference to his right elbow problems during any of these visits.  Such again presents evidence that the present right elbow disability did not manifest until many years after service.  See AZ v. Shinseki; see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (it was proper to consider the Veteran's entire medical history, including a lengthy period of absence of complaints).  

For the reasons stated above, the Board finds the statements as to the Veteran having experienced chronic right elbow problems that continued after service are found to be not credible due to inconsistency with the other evidence of record.  See Buchanan v. Nicolson, 451 F.3d 1331 (Fed. Cir. 2006 (VA can consider bias in lay evidence and conflicting statements of the veteran in weighing credibility).

The Board acknowledges that the Veteran is competent to give evidence about what he experienced; for example, he is competent to discuss his current pain and other experienced symptoms.  See Layno v. Brown, 6 Vet. App. 465 (1994).  He is not, however, competent to diagnose any medical disorder or render an opinion as to the cause or etiology of any current disorder because he does not have the requisite medical knowledge or training.  See Rucker v. Brown, 10 Vet. App. 67, 74 (1997) (stating that competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence).

The December 2010 and April 2012 VA opinions in this case are found to be persuasive that the Veteran's episode of right lateral epicondylitis in service was an acute episode and that his present right elbow disorder was not incurred as a result of service.  The examiner is shown to have a conducted thorough examination, to have reviewed and considered the pertinent evidence of record, and to have provided adequate rationale for the opinions.  The Veteran's reported history of continuing right elbow symptoms since service was adequately considered, but found to be inconsistent with his documented medical history and the nature of his present disorder.  But see Dalton v. Nicholson, 21 Vet. App. 23 (2007).  

Although the April 2011 examiner noted the Veteran's present right lateral epicondylitis "could" be due to the injury in March 1991 and that such disorders "can" become chronic with flares requiring ongoing periodic treatment, the opinion is found to warrant a lesser degree of probative weight due to the equivocal nature of the opinion and the absence of any explanation for the Veteran's lack of specific periodic treatment for almost 15 years after service.  First, the examiner's use of "could" renders the opinion speculative, which reduces its probative value.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006) (finding doctor's opinion that "it is possible: and "it is within the realm of medical possibility" too speculative to establish medical nexus).  There is also little rationale provided with opinion, when compared to the VA examination and its addendum.  The Board further notes that "the Court has expressly declined to adopt a 'treating physician rule' which would afford greater weight to the opinion of a veteran's treating physician over the opinion of a VA or other physician."  Winsett v. West, 11 Vet. App. 420, 424-25 (1998) (citing Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Williams v. Brown, 4 Vet. App. 270, 273 (1993) ("Nowhere is it provided in law or regulation that opinions by the examining psychiatrists are inherently more persuasive than that of other competent mental health professionals.").  Therefore, the claim for entitlement to service connection for a right elbow disorder must be denied.

When all the evidence is assembled VA is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  Here, the Board finds that the preponderance of the evidence is against the Veteran's right elbow disorder claim.

ORDER

The appeal for entitlement to service connection for sleep apnea is dismissed.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a right elbow disorder is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


